Citation Nr: 1741080	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1952 to November 1956.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a May 2017 video conference hearing; a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee arthritis had its onset in service.  


CONCLUSION OF LAW

The criteria to establish service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a left knee disability on the basis that it had its onset in service and has continued since his separation from service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, he has testified that he injured his left knee during a skiing championship event while stationed in Germany, and has had left knee pain since the event.  See May 2017 video conference hearing.  

The Veteran is competent to report that he has had recurrent left knee pain since service, and particularly since the skiing event in Germany in January 1956.  

As to the credibility of the Veteran's statements, there are limited contemporaneous service records available for review.  Most of his service treatment and personnel records were destroyed in a fire-related incident.  See July 2003 finding the Veteran's service treatment records were fire-related and unavailable.  The limited service treatment and personnel records include his November 1956 separation report of medical examination that found the Veteran's lower extremities were normal on clinical evaluation, but also noted his report of occasional left knee pain.  In addition, a January 1956 personnel letter order shows the Veteran was to depart the next day within Germany for a skiing championship event.  When there is evidence that a veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  After applying VA's heightened duty, the Board finds the Veteran's reports of left knee injury, and recurrent pain, since service after being injured to be credible.  

Post-service VA treatment records show a diagnosis of bilateral knee arthritis.  See September 2014 VA treatment report.  Given the Veteran's competent and credible statements regarding the onset of a left knee injury in service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left knee disability had its onset in service.  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for left knee arthritis is warranted.  


ORDER

Service connection for left knee arthritis is granted, subject to the regulations governing monetary benefits.  





REMAND

The Veteran also contends that he has a right knee disability, secondary to his now service-connected left knee disability.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature and etiology of his right knee disability.  See also El-Amin v. Shinseki, 26 Vet. App. 126, 140-41 (2013).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran he may submit statements from himself and others who have first-hand knowledge of the nature and extent of his post-service right knee symptoms, as well as any relationship between the disability and his service-connected left knee disability.  

2. After the above development, schedule the Veteran for an examination to determine the nature and etiology of his right knee disability.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's disability regarding his right knee disability.  
(b) Provide an opinion whether it is at least as likely as not the Veteran's right knee disability was caused by his service-connected left knee disability.  

(c) Provide an opinion as to whether it is at least as likely as not the Veteran's right knee disability was aggravated by his service-connected left knee disability.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3. Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


